Title: To George Washington from William Lord Stirling Alexander, 19 December 1782
From: Alexander, William Lord Stirling
To: Washington, George


                        
                            Dear Sir
                            Albany December 19: 1782.
                        
                        I am honored with your Excellency letter of the 11th and have enquired of Mr Quackenbush the A.D.Q.M., about
                            the bear Skins, he tells me that on the receipt of Col.. Pickering’s letter, he engaged the Skins and that they are now
                            dressing at Saratoga. But as I know how little dependence is to be placed on that Quarter, I will endeavour to procure
                            four of the very best from Skenecteda, where I am told there is plenty; If they should all come, there will be no harm
                            done, as I shall want a Set of them for myself.
                        I am Glad to hear of Mrs Washingtons Arrival at your Excellencys Quarters it must help to Cheer the Gloom of
                            the Northside of the Highlands; Lady Stirling, Kitty, & Miss Brown with much Affection desire their respectfull
                            regards may be presented to her and to your Excellency; they promise themselves when good Sleying Comes a Jaunt as far as
                            Claremont, and in the hope of meeting Mrs Washington there. permit me to trouble your Excellency with my most respectfull
                            Regards also to Mrs Washington and to wish you all a Cheerfull & Merry Christmass. with very Sincere Affection I
                            am your Excellency’s Most Humbe Servt
                        
                            Stirling,
                        
                    